PER CURIAM.
We affirm the final judgment finding that Baker Protective Services, Inc., failed to demonstrate that the judgment entered upon the verdict does not reflect the jury’s intent. See Cory v. Greyhound Lines, Inc., 257 So.2d 36, 40 (Fla.1971); Brod v. Adler, 570 So.2d *11001312 (Fla. 3d DCA 1990), review denied, 577 So.2d 1325 (Fla.1991); Phillips v. Ostrer, 481 So.2d 1241, 1246 (Fla. 3d DCA 1985), review denied, 492 So.2d 1334 (Fla.1986). However, we reverse the prejudgment interest award to the extent that it fails to award Baker interest from April 1,1985, the date FP, Inc., terminated Baker from the project. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985); Ferrell v. Ashmore, 507 So.2d 691 (Fla. 1st DCA 1991); United Aluma Glass v. Bratton Corp., 8 F.3d 756 (11th Cir.1993).
Affirmed in part; reversed in part; and cause remanded for entry of a judgment in accordance with this decision.